In his motion for rehearing appellant urges that we have fallen into error in holding that the exclusion of the testimony of Mr. and Mrs. Hughes as to statements made to them by appellant was not such error as called for a reversal, and also that our holding regarding the complaint of argument of the district attorney brought forward in bill of exception No. 14 is erroneous.
As supporting the contention that the statements made by appellant to Mr. and Mrs. Hughes were res gestae, we are referred to the following cases. Bradberry v. State,22 Tex. Crim. 273, 2 S.W. 592; Fulcher v. State, 28 Tex. Crim. 465,13 S.W. 750; Lewis v. State, 29 Tex. Crim. 201,15 S.W. 642; Craig v. State, 30 Tex.Crim. Rep.,18 S.W. 297; Castillo v. State, 31 Tex.Crim. Rep.,19 S.W. 892; McGee v. State, 31 Tex.Crim. Rep.,19 S.W. 764; Garcia v. State, 70 Tex.Crim. Rep., 156 S.W. 939; Freeman v. State, 91 Tex.Crim. Rep., 239 S.W. 969; Davis v. State, 96 Tex.Crim. Rep., 255 S.W. 1112; Fleming v. State, 101 Tex.Crim. Rep., 274 S.W. 616; Hill v. State, 48 S.W.2d 269. All of the authorities have been examined. Wherever the principle of res gestae has been discussed in those cases they appear to emphasize the rule that there are no limits of time within which the res gestate can be arbitrarily confined, *Page 68 
and that the issue of spontaniety or instinctiveness is the controlling question. The lapse of time between the occurrence and and the statement resulting therefrom seems generally to have been extended where the party making the statement had been seriously wounded in the encounter, and was suffering pain as a result thereof when the statement was made. This court has long recognized the difficulty of applying the rule of spontaniety or instinctiveness. In Craig v. State, (supra), Judge Hurt said:
"Just when a fact or statement is or is not a part of the res gestae is one of the most difficult questions to solve known to the writer. The old rule was that, to be part of the res gestate, the fact or statement should be contemporaneous with the transaction, and this rule is approved by many courts of the first ability. On the other hand, the rule has been construed so as to admit acts and declarations occurring, not contemporaneously with the transaction, but which precede or follow it. 'And when they are to be admitted or rejected, if not coincident with the act or transaction in question, is a question of judicial discretion of embarrassing nicety. * * *' "
The following is Judge Lattimore's language in Freeman v. State, (supra.)
"The spontaniety of the statement or matter offered in evidence under said res gestae rule is the test and this may be arrived at by consideration of the surrounding circumstances and the condition of the maker of such statements during the time which has elapsed since the occurrence or injury. Many authorities hold that when a condition of suffering exists from the infliction of the injury to the making of the statement in a given case it might extend far enough to preclude premeditation and in cases of this kind we have declined to be limted to any specific time."
In Nami v. State, 97 Tex.Crim. Rep., 263 S.W. 595, Judge Morrow, on rehearing, after quoting from certain text books, wrote:
"The above quotations from text-writers illustrate, and an examination of the reports would emphasize that in its application the rule of res gestae is most difficult. The rule is not so rigid or well defined as could demand absolute accuracy in its construction either by the trial or the reviewing courts. Many instances arise upon particular facts in which it is impossble to demonstrate whether the proffered evidence is or is not within the scope of the rule of res gestae. Taking note of these conditions, that there is some variety of opinion reflected by the decisions is not a subject of wonder and cannot be justly regarded *Page 69 
as changing the rule. It cannot be denied that the decisions cannot all be harmonized either with the rule or with each other. * * * On appeal, however, its lack of rigidity and the difficulty of ascertaining its limits render it proper that the decision of the trial court touching its application should be given great weight."
We realize the great difficulty under which the trial court labors in determining the admissibility or otherwise of statements claimed to be res gestae whether such statments are offered by the State or the accused, and we are acutely aware of the difficulty which confronts this court in reviewing the action of the trial court in the regard mentioned. Under the facts presented in the present record, and which have been detailed at some length in our original opinion, our view remains as therein expressed that the action of the trial court should not be held to have been an abuse of judicial discretion in the premises.
Appellant's complaint of the argument of the district attorney registered by bill of exception No. 14 arose in the following way. It was appellant's contention that Mr. Gibbs, the deceased, had a pistol drawn on appellant at the time of the killing. This was disputed by witnesses for the State. A. R. Hatton testified that he was passing the printing office at the time of the shooting, being on the opposite side of the street therefrom, that he saw into the printing office and saw deceased with a pistol immediately before appellant commenced firing. Upon cross-examination Hatton declined to locate himself on the exact spot where he claimed to be at the time he saw the pistol. It appears from the record that a diagram showing the location of the printing office and other lots and buildings near there, and also a photograph of the location was introduced in evidence and used during the trial. By the judge's qualification to the bill it appears that evidence was in the record showing the location of the home of the mother of the district attorney. From the following excerpt taken from the cross-examination of Hatton by the district attorney it appears that either the diagram or photograph was being used in such cross examination. The witness, in reply to questions from the district attorney, testified:
"Some time after the accident I remember walking down there with you, like this is the corner of your mother's fence, and showing you where I was. I do not know whether I told you I was standing there on that spot of grass or not. You might have stepped it off from this corner down to where that *Page 70 
grass spot was. I showed you two or three places. That was as far as you went because you walked off and would not let me show you. I took you there at the beginning. I showed you that spot and you would not let me show you the rest. I did not tell you that was where I saw Mr. Gibbs. The first I saw Mr. Gibbs I was down near the telephone pole near the Weisenbecker store. That is the light or telephone pole there. * * * The place I showed you is where I was when Glover came across the street to me. * * * I did not tell you on that very afternoon on the day of the killing that I was standing just about the cedar tree where your mother's vacant lot adjoins on to her yard fence."
In the argument of the district attorney set out in the bill as objectionable it is apparent that he was also using at the time of the argument either the photograph or the diagram which had been introduced in evidence. The argument objected to was as follows:
"It really doesn't make any difference where Ace Hatton was. The question is, did he see the gun. It is not a question of where he was, but it is a question, did he see the gun. He could have been on top of the court house, and said he saw the gun. The question is, did he see it? The point that Ace was trying to make was that he realized that it looked bad for him to place himself right over here at the corner of my mother's yard, so he placed himself directly in front of that door. He decided that it would look awful bad for him to be standing at that time that he saw Gibbs with a gun in his hand over here. But didn't he tell me, he carried me to that place first? Finally, I screwed it out of him. Didn't you carry me to that little green spot right at the corner of my mother's yard? He finally admitted that was the first place he carried me to. I want you to notice this picture of those posts. I know that there is a street that comes right through here, and we were standing over here at this corner. We were standing over here at this corner, and that place there is directly across in front of that dwelling. That is where he finally, * * *."
At this point the argument was interrupted by objection, the ground being that the district attorney was stating facts with reference to the location of himself and Hatton at the time they had their conversation which had not been testified to by the district attorney or any other witness. A considerable colloquy between the district attorney and the court with reference to that matter is set out in the bill. Appraising the bill the best we are able in connection with the statement of facts, *Page 71 
the picture and diagram in evidence, we are unable to reach the conclusion that the bill shows that the district attorney was giving unsworn testimony in his argument. Nowhere in the bill is it shown that the particular place pointed out on the photograph by the district attorney in his argument was a place from which Hatton would have been unable to see things transpiring in the printing office. We may be confused, as is sometimes inevitable where photographs and diagrams are used, and attorneys and witnesses are familiar with localities which are strange to the court, but after having again given painstaking attention to said bill we are constrained to adhere to our original ruling that it fails to show reversible error.
The motion for rehearing is overruled.
Overruled.